Exhibit 10.110
 
Professional Services Agreement
 
This Professional Services Agreement (“Agreement”) is entered into by Ore
Pharmaceuticals Inc. (“Ore”) and Philip L. Rohrer, Jr., (“Consultant”).
 
The parties hereto agree as follows:
 
1.           Term of Agreement.  This agreement will begin on April 1, 2009 and
shall terminate on March 31, 2010.
 
2.           Scope of Work.  Consultant will perform the following tasks and
services (collectively the “Services”). 
 
·    
Develop and provide the Chief Executive Officer (“CEO”) with perspectives on the
finance, tax and accounting implications of various corporate restructuring and
financing alternatives.

 
·    
Assist the CEO in hiring a suitable replacement Chief Financial Officer (“CFO”)
to be based in Cambridge Massachusetts.

 
·    
Assist the CEO in evaluating acquisition or divestiture options.

 
·    
Review and assist in preparing public filings as required.

 
·    
Develop various forecasts and budgets as requested by the CEO.

 
·    
Assist the CEO in researching and managing various equity grant strategies.

 
·    
Provide the CEO with general business advice and consultation as required.

 
·    
Provide transition services as needed.

 
·    
Other tasks and projects as are mutually agreeable by the Consultant and the
CEO.

 
Any request must be in writing or e-mail and specify the projects being
requested.  Either party may suspend performance of the Services in whole or to
specific projects upon written notice to the other, provided that Ore shall pay
Consultant for all work performed through the date that notice of any such
suspension is received by the recipient.  Consultant will perform Services only
as requested by Ore’s CEO.
 
3.           Compensation.  Ore shall compensate Consultant for the performance
of the Services as follows:
 
·    
Nothing herein is intended to agree to use any specific number of hours or days
of Services,

 
·    
Ore shall pay Consultant for documented and invoiced Services performed
hereunder at an hourly rate of $250 per hour for Services provided at Ore’s
offices in Maryland.

 
·    
Ore shall pay Consultant $2,000 for each day or part of day when Consultant
provides Services in person at Ore’s request at any site other than Ore’s
offices in Maryland or at his home.

 
·    
At such time as Ore’s equity plans allow for such grant and subject to approval
by the Board of Directors, Ore will issue an option grant of a mutually
acceptable quantity of shares with a mutually agreeable vesting schedule and
with an exercise period for vested options post termination equal to at least 24
months.

 
·    
Reasonable expenses, with itemized receipts, incurred by Consultant in
performance of the Services will be reimbursed. Consultant is familiar with
Ore’s policies on reasonable travel and other business expenses and will comply
with such policies.

 
·    
Consultant shall maintain a record of hours worked, Services performed and
expenses incurred and shall submit such record to Ore monthly. Ore shall make
payment for all Services to Consultant within thirty (30) days from Ore’s
receipt of invoice.

 
1

--------------------------------------------------------------------------------


 
·    
Ore will make available an office and computer facilities for use by Consultant
when Consultant is at Ore’s offices. With prior approval by the CEO, Ore will
also provide at its expense any other office equipment, telecommunication
capabilities or other resources that Consultant may need to provide the
Services. Ore will maintain consultant’s access to e-mail and office telephone
service during the period consultant provides the Services.

 
4.           Manner of Performance.  Consultant will perform such Services in an
efficient manner with diligence and care.  EXCEPT WITH RESPECT TO THE PARTIES’
OBLIGATIONS UNDER SECTION 7 (CONFIDENTIALITY), IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
All work requiring interaction with Ore staff shall be scheduled to occur during
normal working hours or at other mutually convenient and acceptable times.
 
5.           Independent Contractor.  Consultant is an independent contractor,
and nothing in this agreement or otherwise shall be deemed to confer upon
Consultant the status of full-time or part-time employee or agent of
Ore.  Nothing in this Agreement shall authorize or empower Consultant to
obligate Ore in any way.  The relationship created by this Agreement is
non-exclusive and Ore shall be free to acquire services similar to the Services
from alternative sources without obligation to Consultant.
 
6.           Conflicts of Interest.  During the term of this Agreement,
Consultant agrees not to provide services similar to the Services provided
hereunder for any competitor of Ore.
 
7.           Confidentiality.  Consultant previously entered into a Proprietary
Information and Inventions Agreement with Ore and hereby agrees that Sections 1,
2, 7 and 8 of said Proprietary Information and Inventions Agreement shall
continue in effect during the term of this Agreement, including any extensions
or renewals of this Agreement, and shall apply to additional information that,
during the course of performing Services under this Agreement, Consultant may
learn of and that Ore regards as confidential or proprietary.
 
At the termination of this Agreement, upon request, Consultant will return to
Ore all documents, provided to Consultant related to the Services contemplated
herein.
 
8.           Work Product.  All work product generated by Consultant pursuant to
the Services shall be deemed, to the maximum extent permitted by applicable law,
a “work for hire” and, to the extent it does not qualify as a “work for hire”,
Consultant hereby assigns all right, title and interest to the work product to
Ore.    Such work product shall be the sole and exclusive property of Ore, and
Ore shall have the unilateral and unrestricted right to use or permit others to
use such work product in any way.  Consultant shall perform all lawful acts
requested by Ore to: (a) perfect Ore’s title to such work product, including the
execution of any assignments; and (b) enable Ore or its nominee to obtain and
maintain patent, copyright, trademark, trade secret, or other legal protection
of such work product anywhere in the world. Notwithstanding the above, the
wording of legal documents, accounting work papers and spreadsheets, forms and
memoranda shall not be deemed works for hire if used by Consultant as forms in a
different context not related to Ore and with no reference to Ore or proprietary
information of Ore in any such document.
 
9.           Termination.  Notwithstanding the specified term of this Agreement,
either of Consultant or Ore may terminate this Agreement without cause by giving
the other party fifteen (15) business days prior written notice.  In addition,
either party may terminate this Agreement effective the day of notice by giving
the other party written notice of termination if the other party materially
breaches any obligations under the Agreement.  Ore may terminate this Agreement
effective the day of notice by giving Consultant written notice of termination
if Consultant fails to provide the standard of performance of Services that
substantially meets Ore’s reasonable expectations.  The provisions set forth in
Section 7 (Confidentiality), and Section 8 (Work Product), as well as any other
provision of this Agreement that reasonably may be expected to survive, shall
survive the expiration or termination of this Agreement.
 
2

--------------------------------------------------------------------------------


 
10.           Responsibility for Work, Limitation of Liability and
Indemnification.  Consultant previously entered into an Indemnity Agreement with
Ore  The parties agree said Indemnification Agreement shall continue in effect
during the term of this Agreement, including any extensions or renewals of this
Agreement, and shall apply to the performance of Services by Consultant under
this Agreement to the same extent as if Consultant had remained an employee of
Ore.  Notwithstanding the previous, any documents prepared or other Services
provided by Consultant are advisory drafts, recommendations or suggestions
only.  Ore shall determine whether to accept such drafts, recommendations and
suggestions or to modify or reject them and shall be responsible for any and all
consequences thereof.  Therefore, Ore agrees that Consultant shall not have any
liability to Ore or anyone claiming by, through or for Ore with respect to the
Services or anything resulting from the Services, except to the extent it is
finally judicially determined to have resulted from Consultant’s intentional
wrongdoing.  Ore further hereby agrees to indemnify and hold harmless Consultant
from and against any claim, action, suit, proceedings (including those of
shareholders), loss, cost, damage or expense resulting from claims, action suit
or proceeding by any third parties, including stockholders, with regard to the
Services or anything resulting from the Services, and to advance legal fees and
expenses necessary to defend against such claims if any such claims are made.
Ore agrees that it will not, without Consultant’s prior written consent, settle,
compromise or consent to entry of any judgment in any matter for which
Consultant may seek indemnification.  Ore acknowledges that the fees charged
hereunder would have been higher and the Services provided would have been more
limited had Ore not agreed to this provision and that this provision is
therefore reasonable.
 
11.           General.
 
·    
Consultant may not assign, transfer, or delegate any of his rights or
obligations under this Agreement.

 
·    
This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without reference to any conflict of laws principles.

 
·    
If any term of this Agreement is found to be unenforceable in any jurisdiction,
then such term shall be enforced to the maximum extent permitted by law, rather
than voided, and the remaining terms of this Agreement shall remain in full
force and effect.

 
·    
This Agreement and all Exhibits and other documents incorporated herein shall
constitute the complete, final, and exclusive statement of the terms of the
agreement between Consultant and Ore regarding the subject matter hereof, and
shall supersede all prior or contemporaneous representations, understandings,
and communications relating thereto.

 
Consultant has read this Agreement carefully and understands and accepts the
obligations that it imposes on Consultant without reservation.  No promises or
representations have been made to induce Consultant to sign this
Agreement.  Consultant signs this Agreement voluntarily and freely.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned as authorized representatives of the parties
have caused this Agreement to be executed on the dates set forth below.
 
 
Ore Pharmaceuticals Inc.
 
Philip L. Rohrer, Jr.
     
/s/ Mark J. Gabrielson
 
/s/ Philip L. Rohrer, Jr.
Signature
 
Signature
Mark J. Gabrielson
 
March 25, 2009
Printed Name
 
Date
Chief Executive Officer
   
Title
   

 

4